ACCEPTED
                                                                                              01-15-00054-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          3/3/2015 4:02:43 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                       CLERK

                    IN THE COURT OF APPEALS OF TEXAS
                         FIRST JUDICIAL DISTRICT
                                                                              FILED IN
DAMIEN SCOTT                                   §                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                               §                       3/3/2015 4:02:43 PM
vs.                                            §         Case No.   01-15-00053    &54-CR
                                                                       CHRISTOPHER A. PRINE
                                               §                               Clerk
THE STATE OF TEXAS                             §

                MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:
        Appellant Damien Scott, through counsel, moves the Court to extend time to
file his brief, due March 3, 2015, for the following reasons:
1.     Counsel, Assistant Public Defender, Melissa Martin has been working on many
cases including, but not limited to Calles v. State, 14-14-00696-CR; Hayes v. State, 01-14-
00623-CR; Ramos v. State, 01-14-00831-CR, as well as the instant case and has been
unable to complete the brief despite due diligence.
2.    This is the first request for an extension in this case.

       In view of the foregoing, Mr. Scott asks the Court to extend the time to file his
brief for 30 days, or up to and including April 2, 2015. This request is made in the
interest of justice and effective assistance of counsel and not for purposes of delay.

                                   Respectfully submitted,

                                   ALEXANDER BUNIN
                                   Chief, Harris County Public Defender’s Office

                                   /s/Melissa Martin
                                   _________________________________
                                   MELISSA MARTIN
                                   Assistant Public Defender
                                   TX. Bar No. 24002532
                                   1201 Franklin St., 13th Fl.
                                   Houston, TX 77002
                                   email: melissa.martin@pdo.hctx.net
                                   713/274-6709 Fax 713/437-4319
                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on March 3, 2015.



                                 /s/Melissa Martin
                                 _____________________________________
                                 Melissa Martin